1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1 can be found in Applicant’s original specification at page 7 and Figs. 1 and 8.
Support for the newly added claims 6-8 can be found in original claims 1, 3, 4 and 5. 
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot due to the amendment to the claims.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroe et al (US 20160126604 A1) evidenced by Saito et al (US 20110104547 A1, hereinafter referred to as Saito ‘547), further in view of Nakamura (US 20100236854 A1).
Regarding claim 1, Hiroe discloses a cooling structure for a power storage stack (P46), the cooling structure comprising: a power storage stack including a plurality of power storage cells (plurality of battery cells 10 in Fig. 1) arranged in a predetermined direction of arrangement; a first end plate and a second end plate (end plates 30 in Fig. 1) each disposed on a corresponding one of opposite outer sides of the power storage stack in the direction of arrangement; a housing case (lower case 101 and upper case 102 in Fig. 1) housing the power storage stack, the first end plate and the second first plate (P46); a refrigerant supply path (intake passage) provided in the direction of arrangement for supplying refrigerant from a first end side toward a second end side of the power storage stack in the direction of arrangement (P46, Figs. 1 and 2, Hiroe specifies “An intake passage through which the cooling air supplied from a not-shown blower flows is provided between a bottom surface of the assembled battery 1 and the lower case 101”, because Hiroe does not specific which side the blower is on, the Examiner has provided a Figure below of their interpretation).

    PNG
    media_image1.png
    441
    668
    media_image1.png
    Greyscale

Examiner’s Interpretation of Hiroe Fig. 1

Hiroe teaches a plurality of first paths each provided in a clearance between two of the power storage cells adjacent to each other, the plurality of first paths communicating with the refrigerant supply path (the first paths being drawn to the paths given by spacers 20 in between adjacent battery cells 10 in Figs. 1 and 2, P44, 46, 52), wherein the refrigerant supply path is located between a bottom of the housing case and a bottom of the power storage stack (P46), the first end plate is configured to form a second path communicating with the refrigerant supply path in a clearance between a first end of the power storage stack and the first end plate (the second path being drawn to the path given by the spacer 20 disposed between the end plate 30 on the first side end and the corresponding adjacent battery cell 10 in Figs. 1 and 2, end-section spacer 200, P52-53), and the second end plate is configured to form a third path communicating with the refrigerant supply path in a clearance between a second end of the power storage stack and the second end plate (the third path being drawn to the path given by the spacer 20 disposed between the end plate 30 on the second side end and the corresponding adjacent battery cell 10 in Figs. 1 and 2, end-section spacer 200, P52-53).
Hiroe discloses a blower mechanism providing cooling air located on the first end side of the power storage stack (see annotated Hiroe Fig. 1 above) which would yield higher temperature on the second end side than on the first end side because as evidenced by Saito ‘547 which teaches: a power storage cell in proximity to an inlet port in which cooling air is blown into is likely to be over-cooled, while the temperatures of power storage cells increase with distance from the inlet port (P73). 
Therefore, Hiroe does disclose the plurality of first paths, the second path, and the third path are configured such that in cooling of the power storage stack by the refrigerant, the power storage stack has a temperature distribution in which the power storage cells disposed on the second end side have temperatures higher than temperatures of power storage cells disposed on the first end side.
Hiroe does not disclose wherein an inlet of the third path has an area smaller than an area of an inlet of the second path.
Nakamura teaches a battery pack (100A in Fig. 5) that includes cooling passages integrated with a casing (121 in Fig. 5, P88-89). Nakamura teaches passages positioned at a central portion have a narrower width than passages positioned at end portions (see Fig. 5, P89). For example, Nakamura teaches a passage positioned at an end portion, A2, is 5 times wider than a passage at a central portion, A1 (Fig. 6, P92).
Nakamura teaches passage A1 is narrower than passage A2 and, therefore, the cooling air flows through passage A1 faster than through passage A2, so that heat more easily escapes from passage A1 (P95). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Nakamura within the cooling structure of Hiroe and provided the third path to be narrower than the second path, thereby making an inlet of the third path to have an area smaller than an area of an inlet of the second path, to increase the speed of the cooling air flowing through the third path so that heat from a power storage cell more easily escapes from the third path.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroe et al (US 20160126604 A1) evidenced by Saito et al (US 20110104547 A1, hereinafter referred to as Saito ‘547), further in view of Nakamura (US 20100236854 A1) as applied to claim 1, further in view of Kiya (US 20150133041 A1).
Regarding claim 4, modified Hiroe does not meet the limitation of a refrigerant duct to be inserted into a first end side of the refrigerant supply path at which the first end plate is located, wherein the first end plate has a projection projecting opposite to a direction of insertion of the refrigerant duct, and the refrigerant duct has a stopper capable of hitting the projection such that a tip side of the refrigerant duct does not block an inlet of the second path.
Kiya teaches a refrigerant duct (intake duct 32 in Fig. 3) is disposed between power storage cells (battery stack 10 in Fig. 3) and a blower (30 in Fig. 3, P58). Kiya teaches air in the interior of a vehicle can be taken into the blower and is introduced into an intake passage through the refrigerant duct (P59). Kiya teaches an endplate (22 in Fig. 3) has a projection (fixing portion 24 in Fig. 3) projecting opposite to a direction of insertion of the refrigerant duct (shown in annotated Fig. 3 below) formed thereon (P51). Kiya further teaches the refrigerant duct has a stopper (edge of refrigerant duct) capable of hitting the projection such that a tip side of the refrigerant duct does not block an inlet of the second path (shown in annotated Fig. 3 below).

    PNG
    media_image2.png
    410
    773
    media_image2.png
    Greyscale

Annotated Kiya Fig. 3

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kiya within the cooling structure of modified Hiroe and provided a refrigerant duct to be inserted into a first end side of the refrigerant supply path at which the first end plate is located, wherein the first end plate has a projection projecting opposite to a direction of insertion of the refrigerant duct, and the refrigerant duct has a stopper capable of hitting the projection such that a tip side of the refrigerant duct does not block an inlet of the second path. This modification would be made with the reasonable expectation that it would lead to the successful cooling of the power storage stack because the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Alternatively, the projection taught by Kiya could have a change of form or shape in order to further project in the opposite direction (such as extending a distance outward from the edge of the plate opposite of the power storage cells), in order to, for example, ensure the duct is a desired distance from the power storage cells, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroe et al (US 20160126604 A1) evidenced by Saito et al (US 20110104547 A1, hereinafter referred to as Saito ‘547), further in view of Nakamura (US 20100236854 A1) as applied to claim 1, and further in view of Andrew et al (US 7045236 B1).
Regarding claim 5, modified Hiroe meets the limitation a cooling system for a power storage stack comprising a cooling structure for a power storage stack as according to claim 1 (see claim 1 rejection above).
Hiroe further discloses a refrigerant supply source that supplies the refrigerant to the refrigerant supply path (P46, Figs. 1 and 2, Hiroe specifies “An intake passage through which the cooling air supplied from a not-shown blower flows is provided between a bottom surface of the assembled battery 1 and the lower case 101”).
However, modified Hiroe does not meet the limitation wherein the cooling system further comprises 5a controller that controls an operation of the refrigerant supply source, and a thermometer that measures a temperature of one of the power storage cells which is located at the second end of the power storage stack, wherein the controller controls the operation of the refrigerant supply source such that an amount of supply of the refrigerant increases when the temperature 10measured by the thermometer attains to a predetermined temperature or higher.
Andrew teaches a temperature sensor (drawn to the claimed thermometer) for monitoring the temperature of a battery system (C5 / L5-21). Andrew teaches that if the temperature is above a predetermined value, a controller directs a device or switch to drive fans (e.g. increase or decrease the speed of rotation of the blades of the fan) to cool the battery system with air from an air flow stream (C5 / L5-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Andrew within the cooling system of modified Hiroe and provided to the cooling system a controller that controls an operation of the refrigerant supply source, and a temperature sensor that measures a temperature of a battery, wherein the controller controls the operation of the refrigerant supply source such that an amount of supply of the refrigerant increases when the temperature measured by the temperature sensor attains to a predetermined temperature or higher. This modification would be made with the reasonable expectation that it would lead to the successful cooling of the power storage stack.
While modified Hiroe does not explicitly disclose the temperature sensor measures a temperature of one of the power storage cells which is located at the second end of the power storage stack, this is merely a rearrangement of the parts disclosed by modified Hiroe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts of modified Hiroe to provide the temperature sensor to measure a temperature of one of the power storage cells which is located at the second end of the power storage stack in order to, for example, ensure the cells of the power storage device furthest from the refrigerant inlet get proper cooling and do not overheat, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claim 3.
Claim 3 recites “the cooling structure for a power storage stack according to claim 1, wherein the first end plate includes a first facing wall facing the first end of the power storage stack, and a second facing wall connected to the first facing wall and facing one of the power storage cells which is located at the first end of the power storage stack from a refrigerant supply path side, the second facing wall is provided with an opening for causing a clearance between the first facing wall and the first end of the power storage stack to communicate with the refrigerant supply path, the second end plate includes a third facing wall facing the second end of the power storage stack, the third facing wall has a first wall, and a second wall connected to the first wall on the refrigerant supply path side and provided to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement, a clearance between the first wall and the second end of the power storage stack communicates with the refrigerant supply path through a clearance between the second wall and the second end of the power storage stack, and a distance between the second wall and the second end of the power storage stack in the direction of arrangement is smaller than a width of the opening in the direction of arrangement”. 
Previously cited Hiroe (US 20160126604 A1) teaches wherein the first end plate includes a first facing wall facing the first end of the power storage stack, and a second facing wall connected to the first facing wall and facing one of the power storage cells which is located at the first end of the power storage stack from a refrigerant supply path side, the second facing wall is provided with an opening for causing a clearance between the first facing wall and the first end of the power storage stack to communicate with the refrigerant supply path (see annotated Hiroe Fig. 3 below).

    PNG
    media_image3.png
    497
    719
    media_image3.png
    Greyscale

Annotated Hiroe Fig. 3
However, Hiroe does not disclose “the second end plate includes a third facing wall facing the second end of the power storage stack, the third facing wall has a first wall, and a second wall connected to the first wall on the refrigerant supply path side and provided to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement, a clearance between the first wall and the second end of the power storage stack communicates with the refrigerant supply path through a clearance between the second wall and the second end of the power storage stack, and a distance between the second wall and the second end of the power storage stack in the direction of arrangement is smaller than a width of the opening in the direction of arrangement”.
As Applicant correctly and convincingly stated in the Interview Agenda for the interview held 01/20/2022, previously cited Okada (US 20150357617 A1) does not teach the shunt part 51b (that was drawn to the claimed second wall) is provided on an outlet side of a refrigerant supply path. Okada teaches the shunt part is located on the inlet side of a refrigerant supply path because without the shunt part, cooling air does not flow well between the battery cells at the inlet side compared with the outlet side, and differences in flow amount and flow speed of the cooling air are caused; thus, there is a possibility of a difference in cooling effect to occur (P68-69). After further search and consideration, there has been no motivation found in Okada or in any other teaching that would suggest one to utilize the shunt part of Okada at an outlet side of a refrigerant supply path. 
Furthermore, no other art has been found to teach or suggest the subject matter of claim 3.


Claims 6-8 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 6-8.
Independent claim 6 recites “the cooling structure for a power storage stack according to claim 1, wherein the first end plate includes a first facing wall facing the first end of the power storage stack, and a second facing wall connected to the first facing wall and facing one of the power storage cells which is located at the first end of the power storage stack from a refrigerant supply path side, the second facing wall is provided with an opening for causing a clearance between the first facing wall and the first end of the power storage stack to communicate with the refrigerant supply path, the second end plate includes a third facing wall facing the second end of the power storage stack, the third facing wall has a first wall, and a second wall connected to the first wall on the refrigerant supply path side and provided to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement, a clearance between the first wall and the second end of the power storage stack communicates with the refrigerant supply path through a clearance between the second wall and the second end of the power storage stack, and a distance between the second wall and the second end of the power storage stack in the direction of arrangement is smaller than a width of the opening in the direction of arrangement”. 
Previously cited Hiroe (US 20160126604 A1) teaches wherein the first end plate includes a first facing wall facing the first end of the power storage stack, and a second facing wall connected to the first facing wall and facing one of the power storage cells which is located at the first end of the power storage stack from a refrigerant supply path side, the second facing wall is provided with an opening for causing a clearance between the first facing wall and the first end of the power storage stack to communicate with the refrigerant supply path (see annotated Hiroe Fig. 3 below).

    PNG
    media_image3.png
    497
    719
    media_image3.png
    Greyscale

Annotated Hiroe Fig. 3
However, Hiroe does not disclose “the second end plate includes a third facing wall facing the second end of the power storage stack, the third facing wall has a first wall, and a second wall connected to the first wall on the refrigerant supply path side and provided to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement, a clearance between the first wall and the second end of the power storage stack communicates with the refrigerant supply path through a clearance between the second wall and the second end of the power storage stack, and a distance between the second wall and the second end of the power storage stack in the direction of arrangement is smaller than a width of the opening in the direction of arrangement”.
As Applicant correctly and convincingly stated in the Interview Agenda for the interview held 01/20/2022, previously cited Okada (US 20150357617 A1) does not teach the shunt part 51b (that was drawn to the claimed second wall) is provided on an outlet side of a refrigerant supply path. Okada teaches the shunt part is located on the inlet side of a refrigerant supply path because without the shunt part, cooling air does not flow well between the battery cells at the inlet side compared with the outlet side, and differences in flow amount and flow speed of the cooling air are caused; thus, there is a possibility of a difference in cooling effect to occur (P68-69). After further search and consideration, there has been no motivation found in Okada or in any other teaching that would suggest one to utilize the shunt part of Okada at an outlet side of a refrigerant supply path. 
Furthermore, no other art has been found to teach or suggest the specified subject matter of claim 6.
Therefore, the references fail to teach or suggest the particulars of independent claim 6 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 6. Since claims 7-8 depend on claim 6, they are allowable for the same reason.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729